Exhibit 10.37
 
FIRST AMENDMENT TO
 
MANAGEMENT SERVICES AGREEMENT
 
This FIRST AMENDMENT TO MANAGEMENT SERVICES AGREEMENT (this “First Amendment”)
is effective as of March 1, 2009, by and between VINLAND ENERGY OPERATIONS, LLC,
a Delaware limited liability company (“Manager”) and VANGUARD NATURAL GAS, LLC,
a Kentucky limited liability company, and its subsidiaries, ARIANA ENERGY, LLC
and TRUST ENERGY COMPANY, LLC (collectively the “Company”).
 
RECITAL:
 
WHEREAS, Manager and the Company are parties to that certain Management
Agreement, dated as of January 5, 2007 (the “Management Agreement”) wherein,
Manager agreed to provide certain management and general and administrative
support services to Company for its Properties, and the Company agreed to pay to
Manager the compensation provided for in this Agreement as set forth therein.
 
WHEREAS, Manager and Company now desire to temporarily amend and/or replace
certain terms, provisions or conditions of the Management Agreement, as provided
in and for the duration of this First Amendment.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged; the parties agree as
follows:
 
 
1.  
The term of this First Amendment shall commence on March 1, 2009 and shall
continue in full force and effect until December 31, 2009.  After December 31,
2009, the term of this First Amendment shall be extended automatically from
month to month thereafter, unless Manager or the Company gives the other written
notice of its intention to terminate this First Amendment at the next following
monthly renewal which is at least thirty (30) days after the notice is
given.  Upon the termination of this First Amendment, all of the original terms
and conditions of the Management Agreement, including those terms amended
herein, shall be and remain in full force and effect in accordance with such
terms and conditions.

 
 
2.  
 For the duration of this First Amendment, Section 4. is deleted in its entirety
and replaced with the following provision:

 


Section 4.  Compensation.  For the Services provided hereunder by Manager to the
Company, the Manager shall be due a per-well fee in the amount equal to
Ninety-Five Dollars ($95) for (i) each economically producing oil and/or gas
well within the AMI in which the Company owns or holds an interest that is
listed on the December 31, 2006 report of Netherland, Sewell and Associates,
Inc.; or (ii) all economically producing oil and/or gas wells drilled or
acquired by the Company within the AMI following December 31, 2006 (the
“Management Fee”).  The Management Fee shall be paid jointly by the Working
Interest owners in each of the wells such that Company shall only be required to
pay to Manager the percentage of the Management Fee which corresponds to the
Company’s percentage of Working Interest in such well.
 
Beginning on  January 1, 2011, the producing well rates stipulated in this
Section 4 shall be increased by eleven percent (11%) and shall be adjusted
annually thereafter upon the wage index adjustment published by COPAS.
 
In addition, Company agrees to reimburse Manager for any Lease Level Payables
that may be paid with funds of Manager rather than funds of Company.  If, due to
the occurrence of an unusual circumstance, Manager determines that it has
incurred extraordinary expenses in order to provide any of the Services, Manager
may request that the Company pay additional reasonable compensation for such
Services, and Company may determine to agree to any such request (in whole or in
part) in their sole and absolute discretion, respectively; however, the Company
shall not have any obligation to consent to the payment of such additional
compensation and nothing contained in this sentence shall be construed to affect
or otherwise alter the obligation of Manager to provide the Services described
herein.
 
 
3.  
The parties hereto agree that except as expressly amended herein, all of the
terms and conditions of the Management Agreement remain in full force and
effect.

 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Management Services Agreement effective as of the date first above written.


MANAGER:


VINLAND ENERGY OPERATIONS, LLC


By: _/s/ Majeed S. Nami_________________


Its: Manager
 
COMPANY:
 
VANGUARD NATURAL GAS, LLC
 
By: /s/ Scott W. Smith­­___________________


Its: Manager




ARIANA ENERGY, LLC


By: VANGUARD NATURAL GAS, LLC


Its: SOLE MEMBER


By: /s/ Scott W. Smith­­___________________


Its: Manager


TRUST ENERGY COMPANY, LLC


By: VANGUARD NATURAL GAS, LLC


Its: MANAGER


By: /s/ Scott W. Smith­­___________________


Its: Manager









